                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )    CAUSE NO.: 2:18-CR-130-TLS-JEM
                                              )
APRIL DENISE HILL,                            )
     Defendant.                               )

                            FINDINGS AND RECOMMENDATION
                               OF THE MAGISTRATE JUDGE
                                UPON A PLEA OF GUILTY

TO:    THE HONORABLE THERESA L. SPRINGMANN, CHIEF JUDGE,
       UNITED STATES DISTRICT COURT

       Upon Defendant’s request to enter a plea of guilty pursuant to Rule 11 of the Federal Rules

of Criminal Procedure, this matter came on for hearing before U.S. Magistrate Judge John E. Martin,

on July 2, 2019, with the written consents of Defendant, counsel for Defendant, and counsel for the

United States of America.

       The hearing on Defendant’s plea of guilty was in full compliance with Rule 11, Federal

Rules of Criminal Procedure, before the Magistrate Judge in open court and on the record.

       In consideration of that hearing and the statements made by Defendant under oath on the

record and in the presence of counsel, the remarks of the Assistant United States Attorney and of

counsel for Defendant,

       I FIND as follows:

       (1) that Defendant understands the nature of the charges against her to which the plea is

offered;

       (2) that Defendant understands her right to trial by jury, to persist in her plea of not guilty,


                                                  1
to the assistance of counsel at trial, to confront and cross-examine adverse witnesses, and her right

against compelled self-incrimination;

       (3) that Defendant understands what the maximum possible sentences are, including the

effect of supervised release terms, and Defendant understands that the Sentencing Guidelines apply

and that the Court may depart from those guidelines under some circumstances;

       (4) that the plea of guilty by Defendant has been knowingly and voluntarily made and is not

the result of force or threats or of promises;

       (5) that Defendant is competent to plead guilty;

       (6) that Defendant understands that her answers may later be used against her in a

prosecution for perjury or false statement;

       (7) that there is a factual basis for Defendant’s plea; and further,

       I RECOMMEND that the Court accept Defendant’s plea of guilty and that Defendant be

adjudged guilty of Counts 1 and 2 of the Indictment, and have sentences imposed. A Presentence

Report has been ordered. Should these Findings and Recommendation be accepted and Defendant

adjudged guilty, sentencing will be scheduled before Chief Judge Theresa L. Springmann by

separate order and notice. Objections to the Findings and Recommendation are waived unless filed

and served within fourteen (14) days. 28 U.S.C. § 636(b)(1)(B).

       SO ORDERED this 8th day of July, 2019.

                                                 s/ John E. Martin
                                                 MAGISTRATE JUDGE JOHN E. MARTIN
                                                 UNITED STATES MAGISTRATE JUDGE

cc:    All counsel of record




                                                   2
